[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                           JUNE 11 2007
                                        No. 06-15625
                                                                        THOMAS K. KAHN
                                                                             CLERK

                         D. C. Docket No. 04-03399 CV-JTC-1

HAL B. PARKERSON,

                                                           Plaintiff-Appellant,

                                            versus

ORIX FINANCIAL SERVICES, INC.,
ORIX USA CORPORATION, et al.,

                                                           Defendants-Appellees.



                      Appeal from the United States District Court
                         for the Northern District of Georgia


                                       (June 11, 2007)

Before DUBINA and BLACK, Circuit Judges, and RESTANI,* Judge.

PER CURIAM:

______________________________
*Honorable Jane A. Restani, Chief Judge, United States Court of International Trade, sitting by
designation.
      The appellant, Hal Parkerson, appeals the district court’s order granting

summary judgment for the appellees, Orix Financial Services, Inc., Orix USA

Corp., Orix Capital Markets, LLC, and Orix Commercial Alliance Corp., on

Parkerson’s claims of age discrimination, in violation of the Age Discrimination

Employment Act (“ADEA”), 29 U.S.C. § 623, et seq., and retaliation, in violation

of the ADEA and Title VII, 42 U.S.C. 2000e, et seq.

      It is clear to us, based on the district court’s order and concessions made by

counsel at oral argument, that the district court reviewed the entire record that was

before the magistrate judge when she issued her Report and Recommendation.

Furthermore, we conclude that Parkerson failed to carry his burden of

demonstrating pretext. Accordingly, we affirm the grant of summary judgment.

      AFFIRMED.




                                          2